      Case 1:19-cv-00879-DKC Document 28 Filed 06/01/20 Page 1 of 14



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

                                    :
DANA KRYSZTOFIAK
                                    :

      v.                            :   Civil Action No. DKC 19-0879

                                    :
BOSTON MUTUAL LIFE
INSURANCE CO.                       :

                           MEMORANDUM OPINION

      Presently pending and ready for resolution in this denial of

disability benefits case are the motion for relief consistent with

order granting plaintiff’s motion for summary judgment and the

motion for attorneys’ fees filed by Plaintiff Dana Krysztofiak.

(ECF Nos. 22, 23).      The issues have been briefed, and the court

now rules, no hearing being deemed necessary.         Local Rule 105.6.

For   the   following    reasons,   Plaintiff’s     motion   for   relief

consistent with order will be denied in part and granted in part,

and the motion for attorneys’ fees will be granted in part, again

with modifications.

I.    Background

      The majority of the background to this case may be found in

the court’s last memorandum opinion.        In that opinion, the court

noted:

            neglected in the parties’ papers is the
            distinction in the Policy between benefits
            paid before and after the first 24 months of
            disability.   The former deems an insured
          Case 1:19-cv-00879-DKC Document 28 Filed 06/01/20 Page 2 of 14



              eligible for disability benefits based on the
              insured’s ability to perform her “regular
              occupation,” while the latter applies to the
              ability to perform “any gainful occupation.”
              (ECF No. 11-15, at 80). Ms. Krysztofiak’s
              claim is addressed to the denial of benefits
              during the 24-month period. While that denial
              constituted an abuse of discretion, the court
              cannot, at this time and on this record,
              determine Ms. Krysztofiak’s eligibility for
              benefits beyond the now-lapsed 24-month
              period.

Krysztofiak v. Bos. Mut. Life Ins. Co., 424 F.Supp.3d 446, 455

(D.Md. 2019).         Plaintiff now argues that “there is sufficient

unrefuted evidence in the administrative record to support a

judicial determination that Ms. Krysztofiak is disabled under the

Policy’s ‘any occupation’ standard of disability.            Furthermore, on

the record before this Court, remand would be inconsistent with

applicable Fourth Circuit case law.”           (ECF No. 22-1, at 1-2).1

II.   Analysis

      Plaintiff attempts to fit her self-styled “Motion Consistent

with Order Granting Plaintiff’s Motion for Summary Judgment” to

the Court’s December 4, 2019 memorandum opinion.              However, there

is no plausible way to read Plaintiff’s request for benefits under

the “any occupation” standard as compatible with the court’s

opinion and order.        The court specifically held that it could not

“at this time and on this record, determine Ms. Krysztofiak’s




      1If the court disagrees, plaintiff seeks a remand.             (ECF No.
22-1, at 10).
                                           2
       Case 1:19-cv-00879-DKC Document 28 Filed 06/01/20 Page 3 of 14



eligibility for benefits beyond the now-lapsed 24-month period.”

Krysztofiak v. Bos. Mut. Life Ins. Co., 424 F. Supp. 3d 446, 455

(D.Md. 2019).     The court’s order also specifically limited the

award to “payment of all long-term disability benefits due within

the first 24 months of Plaintiff’s disability under the Boston

Mutual Life Insurance Co. Long Term Disability policy[.]” (ECF No.

21).   Nonetheless, Plaintiff devotes a large portion of her motion

to a review of the administrative record and a subsequent argument

that “Ms. Kysztofiak satisfies the ‘any occupation’ standard of

disability[.]” (ECF No. 22-1, at 2-7).               Plaintiff’s motion all-

but-expressly argues that the court’s ruling in its last memorandum

opinion     was   wrongly     decided.       Under    these    circumstances,

Plaintiff’s motion is best understood as one for reconsideration.

       Under Fed.R.Civ.P. 54(b), a court may revise a non-final order

at any time before entry of a final judgment.                    Although the

restrictive standards for review under Rules 59 and 60 are not

binding under Rule 54, courts often look to those standards for

guidance.    Vetter   v.    American   Airlines,      Inc.    Pilot   Long-Term

Disability Plan, 2019 WL 398679 *2 (D.Md. January 31, 2019).                 As

Judge Grimm concluded:

            In keeping with these standards, this Court has
       held that “[a] motion for reconsideration is appropriate
       to ‘correct manifest errors of law or fact or to present
       newly discovered evidence,’ or where there has been an
       intervening change in controlling law.” Potter [v.
       Potter], 199 F.R.D. [550 (D.Md. 2001)] at 552 n.1.
       (citations omitted). It “is not a license for a losing

                                         3
      Case 1:19-cv-00879-DKC Document 28 Filed 06/01/20 Page 4 of 14



      party’s attorney to get a second bite at the apple.” Id.
      at 552-53 (quoting Shields v. Shetler, 120 F.R.D. 123,
      126 (D.Co. 1988). These “rules of constraint . . . make
      sense when a district court is asked to reconsider its
      own order” because “‘[w]ere it otherwise, then there
      would be no conclusion to motions practice, each motion
      becoming nothing more than the latest installment in a
      potentially endless serial that would exhaust the
      resources of the parties and the court—not to mention
      its patience.’” Pinney v. Nokia, Inc., 402 F.3d 430,
      452-53 (4th Cir. 2005)(quoting Potter, 199 F.R.D. at
      553).

      The court earlier concluded that, despite the absence of

argument from the parties, the record was insufficient to determine

entitlement under the “any occupation standard.”            Plaintiff argues

that the evidence before the court met the “any occupation”

standard because “there is. . . no practical distinction between

the   ‘own    occupation’    and   ‘any       occupation’   definitions    of

disability,” and that remand is an inappropriate remedy.            (ECF No.

22-1, at 6-7).     There is nothing in the current motion that could

not have been presented earlier, and, in any event, the material

is insufficient to compel entry of a sweeping order as Plaintiff

requests.

      Plaintiff’s reliance on Duperry v. Life Ins. Co. of North

Am., 632 F.3d 860, 875-76 (4th Cir. 2011), is instructive.                The

DuPerry court noted that under the circumstances before it, “this

is one of those rare cases where a remand to the plan administrator

would serve no purpose.”       Id. (emphasis added).         But there, the

express      findings   of   the    plaintiff’s       initial    disability


                                          4
      Case 1:19-cv-00879-DKC Document 28 Filed 06/01/20 Page 5 of 14



determination were that the plaintiff in that case was “permanently

disabled.”    Id.        Given the nature of that plaintiff’s permanent

disability, the court found there was a “clear and positive”

showing   that     exhaustion    of   administrative        remedies      would   be

futile.      Id.    at    875.   Here,     absent     a   finding   of   permanent

disability, and given the fact that the Policy sets distinct

disability standards, there has not been a clear and positive

showing that remand under the “any occupation” standard would be

futile.

     Furthermore, Plaintiff correctly points out that remand is

“most appropriate ‘where the plan itself commits the trustees to

consider relevant information which they failed to consider[.]’”

Elliott v. Sara Lee Corp., 190 F.3d 601, 609 (4th Cir. 1999).                      In

this case, the record – as described in the court’s last memorandum

opinion – is replete with evidence that Boston Mutual gathered

relevant information throughout their testing of Ms. Krysztofiak

and then proceeded to disregard that information on the mistaken

assumption        “that     fibromyalgia          alone   cannot,      under      any

circumstances, be disabling within the meaning of the Policy.”

Kyrsztofiak, 424 F.Supp.3d at 452.                In other words, because this

is a case where Defendant failed to consider relevant information,

remand is appropriate.

     For the foregoing reasons, to the extent that Plaintiff’s

motion    seeks    reconsideration       of   the     court’s   last     memorandum

                                              5
       Case 1:19-cv-00879-DKC Document 28 Filed 06/01/20 Page 6 of 14



opinion, it will be denied.       The court will decline to determine

Plaintiff’s entitlement to benefits under the “any occupation”

definition of disability and will remand this case to the plan

administrator    for   such   determination     in   accordance    with    the

Court’s last memorandum opinion.

      Aside from arguing for additional damages under the “any

occupation” standard, Plaintiff submits that she is entitled to

$45,963.65 in long term disability benefits owed under the “regular

occupation” standard which dictated Plaintiff’s entitlement to

benefits between May 29, 2018 and April 12, 2019.          (ECF No. 22-1,

at 5).     Defendant disputes this amount and suggests the actual

total owed for that period is $45,817.83.        Defendant suggests this

“difference is likely related to the number of days used by each

party.     According to Boston Mutual, there are ten months and

fourteen days of ‘regular occupation’ benefits remaining.”                (ECF

No. 24, at 5).    Both sides appear to agree on the monthly benefits

of $4,377.50, and the per diem benefits of $145.91.                However,

Plaintiff appears to have added an additional day of benefits, by

claiming she is owed ten months and 15 days of benefits, running

from May 29, 2018, through April 12, 2019.           (ECF No. 22-1, at 4-

5).      Plaintiff’s benefits were terminated on May 29, 2018, but

her   termination   letter    states   that   “benefits   [were]    paid    to

5/29/2018[.]” (ECF No. 11-20, at 57).         Neither party has addressed

the discrepancy adequately, but the court takes the language in

                                        6
        Case 1:19-cv-00879-DKC Document 28 Filed 06/01/20 Page 7 of 14



the termination letter to mean that benefits were paid through May

29, 2018.     Therefore, the calculation of benefits still owed to

Plaintiff should begin on May 30, 2018, not May 29, 2018.               She is

thus owed ten months of benefits, plus per diem benefits for May

30, 2018, May 31, 2018, and the first 12 days of April 2019 – that

is, 14 days.      This amounts to an award of $45,817.74: $43,775.00

in monthly benefits, plus 14 days of per diem benefits amounting

to $2,042.74 ($145.91 x 14).            Defendant’s number is $.09 higher,

at $45,817.83.         Without any guidance as to Defendant’s methodology

for calculating this amount, however, the court is left to guess

that    it   is   in    error.    As    such,   Plaintiff   will   be   awarded

$45,817.74.

        The parties also dispute the amount of pre-judgment interest

owed.    Plaintiff suggests a rate of 6% while defendant argues for

3%.     Neither party has adequately briefed the issue: Plaintiff

makes the conclusory statement that 6% is the “legal rate” of pre-

judgment interest, (ECF No. 22-1, at 10), while Defendant relies

on a single, unreported decision to suggest that 6% is unreasonable

and that 3% is reasonable.             ERISA does not specifically provide

for pre-judgment interest, and absent a statutory mandate, the

award of pre-judgment interest is discretionary with the trial

court. Whitfield v. Lindemann, 853 F.2d 1298, 1306 (5th Cir. 1988),

cert. denied, 490 U.S. 1089 (1989).               The rate of pre-judgment

interest for cases involving federal questions is a matter left to

                                            7
        Case 1:19-cv-00879-DKC Document 28 Filed 06/01/20 Page 8 of 14



the discretion of the district court.                United States v. Dollar

Rent A Car Systems, Inc., 712 F.2d 938, 940 (4th Cir. 1983) (citing

E.E.O.C. v. Liggett & Myers, Inc., 690 F.2d 1072, 1074 (4th

Cir.1982)).

        Although discretionary, there is a presumption in ERISA cases

in favor of awarding prejudgment interest. See Feldman’s Med. Ctr.

Pharmacy, Inc. v. CareFirst, Inc., 823 F.Supp.2d 307, 324 (D.Md.

2011)     (“The    presumption   in    favor    of    prejudgment    interest,

especially    in    ERISA   cases,    is   widely    recognized[.]”)   (citing

Ehrman v. The Henkel Corp. Long–Term Disability Plan and Prudential

Life Insur. Co., 194 F.Supp.2d 813, 821 (2002)).                The goal, of

course, is to put the injured party in the same position as if no

violation had occurred. Defendant does not appear to dispute that

an award is appropriate in this case, although it disputes the

rate.

        Without any discussion, Plaintiff seeks the “legal rate” of

6%.   Defendant correctly disputes the appropriateness of the state

of Maryland rate and argues that it overstates the rate necessary

in the relevant time frame to place the plaintiff in the same

position she would have been in absent the violation.               Instead, it

suggests a rate of 3%.

        Courts have adopted a number of approaches to calculating

prejudgment interest in the ERISA context.             In some cases, courts

have awarded the Maryland state law prejudgment interest rate of

                                           8
      Case 1:19-cv-00879-DKC Document 28 Filed 06/01/20 Page 9 of 14



6% that Plaintiff seemingly alludes to as the “legal rate.”             See,

e.g., Cross v. Fleet Reserve Ass'n Pension Plan, No. CIV. WDQ-05-

0001, 2007 WL 7022754, at *4 (D.Md. July 3, 2007), aff'd in part,

vacated in part sub nom. Cross v. Bragg, 329 F. App'x 443 (4th Cir.

2009) (“In this case, prejudgment interest shall be calculated

using Maryland’s legal rate of prejudgment interest: 6% per year”);

Gruber v. Unum Life Ins. Co. of Am., 195 F. Supp. 2d 711, 719

(D.Md. 2002) (“The Court also has discretion to award prejudgment

interest on that amount, which will be granted at the rate of 6%”).

In others, courts have looked to federal statutory law outside for

guidance.        See, e.g., Mink v. Baltimore Behavioral Health Inc.,

No. CIV. WDQ-11-1937, 2012 WL 6043796, at *7 (D.Md. Dec. 4, 2012)

(adopting “the rate prescribed under section 6621 of the Internal

Revenue Code of 1986 [26 U.S.C § 6621]. § 6621 provides that

interest shall be calculated at the Federal short term plus three

percent”); Feldman's Med. Ctr. Pharmacy, Inc., 823 F.Supp.2d at

326 (“The Court finds that the Section 1961 [federal post-judgment

interest] rate adequately compensates FMCP for loss of the use of

its funds and does not amount to a penalty against CareFirst”);

Grooman     v.    Northwestern   Mutual   Life   Insurance   Company,   200

F.Supp.2d 523, 532 (D.Md. 2002) (awarding section 1961 federal

post-judgment interest rate). Others still, including that cited

by Defendant, rely on statutory rates as benchmarks only.               See,

e.g., Solomon v. Bert Bell/Pete Rozelle NFL Player Ret. Plan, No.

                                          9
     Case 1:19-cv-00879-DKC Document 28 Filed 06/01/20 Page 10 of 14



CV MJG-14-3570, 2016 WL 3211811, at *2 (D.Md. June 8, 2016) (“the

Court shall award prejudgment interest commencing October 2010 as

Plaintiff contends but at one-half the Maryland common law rate,

3% per annum, simple interest, calculated monthly”); Meyer v.

Berkshire Life Ins. Co., 250 F.Supp.2d 544, 575 (D.Md. 2003),

aff'd, 372 F.3d 261 (4th Cir. 2004) (“Considering the [Maryland

state] 6% baseline, as well as Berkshire’s own estimates that a

reasonable rate of return for the plans was between 8% and 12% .

. . the court finds that pre-judgment interest at the rate of 8%

per annum is needed to fully compensate the plans for their

losses.”)

     Based on the foregoing, the court finds that 3% is the

appropriate rate of prejudgment interest.          It is supported by

looking at the rates for treasury bills in the relevant time

period, and is the rate suggested by Defendant.        The parties will

have to determine the precise numbers, by using this figure to

compute prejudgment interest due for each of the missed payments.

The parties should submit within two weeks of the date of this

Memorandum Opinion and Order an accounting of their prejudgment

interest calculations – to be calculated at 3% per annum, simple

interest, calculated monthly – and the total sum due.

     Finally, the parties dispute a potential reduction under a

clause of the Policy.       Specifically, under the Policy, “Other

Income Amounts” are subtracted from the gross benefit; such “Other

                                      10
     Case 1:19-cv-00879-DKC Document 28 Filed 06/01/20 Page 11 of 14



Income   Amounts”   include   Social   Security   benefits.    Defendant

therefore argues that any award should include a deduction for

amounts Ms. Krysztofiak has been or will be paid by the Social

Security Administration (“SSA”), based on their “estimated Social

Security benefit of $2,347.”           (ECF No. 24, at 5-6).           This,

Defendant argues, will ensure that Defendant does not overpay

Plaintiff.   Because the exact amount of Social Security benefits

Ms. Krysztofiak will receive remained up in the air at the time of

filing, Defendants argue that it “it makes sense to wait for the

Social Security decision before a monetary award is issued by the

Court.   Alternatively, Defendant could pay the unreduced amount

into the Court but await any potential distribution until the

Social Security decision.”      Id.    Boston Mutual, however, ignores

the fact that Plaintiff is contractually obligated “to reimburse

any overpayment in full immediately following receipt of award for

said benefits.”     (ECF No. 27-2 ¶ 3(B)).        Rather than offsetting

the award to Ms. Krysztofiak by a speculative amount, or delaying

the payout of such an award, the court will award Ms. Krysztofiak

the full amount owed.         Ms. Krysztofiak will, however, remain

obligated to reimburse Boston Mutual should payment of any future

SSA benefits render the award an overpayment.

III. Attorney’s Fees

     ERISA provides that “the court in its discretion may allow a

reasonable attorney’s fee and costs of action to either party.”

                                       11
     Case 1:19-cv-00879-DKC Document 28 Filed 06/01/20 Page 12 of 14



29 U.S.C.A. § 1132. Plaintiff has provided an affidavit in support

of its motion for attorney’s fees, (ECF No. 23-1), as well as a

memorandum with a detailed justification of Ms. Krysztofiak’s

entitlement to attorney’s fees based on the factors laid out in

Quesinberry v. Life Ins. Co., 987 F.2d 1017, 1029 (4th Cir. 1993),

(ECF No. 23-2).   Defendant does not oppose an award of attorney’s

fees; rather, it “limit[s its] opposition to the reasonableness of

the hours claimed.”    (ECF No. 25, at 1).     Defendant’s argument is

as follows:

               Plaintiff is claiming 18 hours to prepare
          her Motion for Relief. But as explained in
          Defendant’s    response   to   that    Motion,
          Plaintiff’s requested relief is contrary to
          the Court’s December 4, 2019 Order and its
          instructions.      The   clear   majority   of
          Plaintiff’s motion/brief is dedicated to these
          improper arguments. To the extent the Court
          cannot determine the exact number of hours
          related to her improper argument because of
          the vague descriptions provided, it means that
          she has not sustained her burden of proof. At
          the very least, substantial reductions are
          warranted.
               Finally, Plaintiff is asking for 7 hours
          in connection with the fee petition.     Weeks
          before the Petition was prepared, undersigned
          counsel wrote to counsel for Plaintiff,
          stating, “if you intend to submit a claim for
          fees, please let us know that number (hourly
          rate/number of hours) and we can see if it is
          possible to negotiate that claim.” Mr. Koch
          responded that “as a general rule, I do not
          negotiate the amount of requested attorneys’
          fees.”   The requested information was never
          furnished. If it was, Defendant likely would
          have agreed to the requested fees without the
          need for the petition. Counsel should not be


                                      12
     Case 1:19-cv-00879-DKC Document 28 Filed 06/01/20 Page 13 of 14



          rewarded for refusing            to    cooperate   and
          burdening this Court.

(ECF No. 25, at 1-2).

     As to Defendant’s first argument, Plaintiff responds with a

rehash of her argument that “[t]his Court’s Order did not limit

benefits owed to benefits accrued during the ‘own occupation’

period[.]” (ECF No. 26, at 1).     As discussed above, Plaintiff has

misinterpreted the court’s opinion and order of December 4, 2019,

which did in fact limit Plaintiff’s award to benefits accrued

during the ‘own occupation’ period – i.e., the first 24 months of

Plaintiff’s disability period.       Again, that order specifically

provided that “Plaintiff is entitled to payment of all long-term

disability benefits due within the first 24 months of Plaintiff’s

disability under the Boston Mutual Life Insurance Co. Long Term

Disability policy[.]” (ECF No. 21, at 1).         The same order provided

that “Plaintiff is to file her specific and well-supported request

for relief, consistent with this Order[.] (Id.).

     Plaintiff’s subsequent request for relief was largely – but

not entirely – inconsistent with the court’s order.           Plaintiff’s

itemized bill includes 18 hours devoted to the research and

drafting of the motion for reconsideration, amount to $6,300 of

the $38,080 sought in attorney’s fees.          (ECF No. 23-2).    The court

is sensitive to the fact that Plaintiff’s counsel is likely unable

to go back and determine how many of these 18 hours were devoted


                                      13
        Case 1:19-cv-00879-DKC Document 28 Filed 06/01/20 Page 14 of 14



to arguments which the court deems improper.                Defendant, however,

is clearly correct to say that “[t]he clear majority of Plaintiff’s

motion/brief is dedicated to these improper arguments.”                    (ECF No.

25,   at    2).      The    court   will   reduce   fees   Plaintiff   seeks      in

connection with her motion, (ECF No. 22), by two-thirds.                         This

brings the total number of hours to 96.8, and the attorney’s fee

award to $33,880.

        As to Defendant’s second argument, regarding hours spent in

calculating the fee award, Defendant cites no authority and the

court sees no reason to reduce attorney’s fees based on the notion

that, had Plaintiff’s counsel been willing to negotiate over

attorney’s        fees,    “Defendant   likely    would    have   agreed    to   the

requested fees without the need for the petition[.]”                (ECF No. 25,

at 2).     The court will not reduce the award of attorney’s fees on

this ground.

IV.     Conclusion

        For the foregoing reasons, Plaintiff’s motion for motion for

relief consistent with order granting summary judgment, (ECF No.

22), will be granted in part with modifications, and denied in

part.      Plaintiff’s motion for attorney’s fees, (ECF No. 23), will

also be granted with modifications.              A separate order will follow.


                                                       /s/
                                             DEBORAH K. CHASANOW
                                             United States District Judge


                                            14
